United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Winter Springs, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-199
Issued: April 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2006 appellant filed a timely appeal from a November 29, 2005 decision
of the Office of Workers’ Compensation Programs, adjudicating her schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of the
right lower extremity.
FACTUAL HISTORY
On May 8, 2004 appellant, then a 58-year-old mail handler, filed a traumatic injury claim
alleging that she injured her right leg when she tripped on a piece of metal and twisted her knee.
The Office accepted her claim for a right knee sprain and strain. On July 30, 2004 appellant
underwent arthroscopic surgery and a partial medial meniscectomy of the right knee performed

by Dr. Joseph B. Billings, a Board-certified orthopedic surgeon. On May 20, 2005 appellant
filed a claim for a schedule award.
On May 9, 2005 Dr. Billings stated that, based on the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment,1 appellant had a 32
percent impairment of the right knee, including 25 percent for a Grade 1 muscle weakness and 7
percent for mild arthritis in her knee. Appellant had no impairment for range of motion.
On July 7, 2005 a district medical adviser stated that, based on the physical findings of
Dr. Billings, appellant had a two percent impairment of the right leg for a partial medial
meniscectomy, according to Table 17-33 at page 546 of the A.M.A., Guides.
On August 11, 2005 the Office asked Dr. Billings to review the district medical adviser’s
memorandum and indicate whether he agreed with the two percent impairment rating. On
September 12, 2005 Dr. Billings indicated that there was no change in his impairment rating for
appellant.
By decision dated November 29, 2005, the Office granted appellant a schedule award for
5.76 weeks, for the period May 9 to June 18, 2005, based on a two percent impairment of the
right leg.2
LEGAL PRECEDENT
The schedule award provision of the Act3 and its implementing regulation4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides5 has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.

1

A.M.A., Guides (5th ed. 2001).

2

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use of a lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by two percent equals 5.76 weeks of
compensation. The Board notes that appellant submitted additional evidence subsequent to the Office decision of
November 29, 2005. The Board’s jurisdiction is limited to the evidence that was before the Office at the time it
issued its final decision. See 20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on
appeal.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

ANALYSIS
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is required. Dr. Billings stated that, based on the fifth edition of the A.M.A.,
Guides, appellant had a 32 percent impairment of the right knee, including 25 percent for a
Grade 1 muscle weakness and 7 percent for mild arthritis in her knee. Maximum medical
improvement was the date of his report, May 9, 2005. It appears that Dr. Billings obtained the
25 percent impairment for muscle weakness from Table 17-8 at page 532 of the A.M.A., Guides.
According to Table 17-8, a Grade 1 muscle weakness of the knee equals a 25 percent impairment
of the lower extremity. It appears that Dr. Billings based his finding of a seven percent
impairment due to arthritis on Table 17-31 at page 544 of the A.M.A., Guides which provides for
a seven percent impairment of the lower extremity for a three millimeter cartilage level of the
knee. However, Dr. Billings did not provide a cartilage level measurement obtained by x-ray in
support of his impairment rating for arthritis impairment as required for application of
Table 17-31. In any event, impairment due to muscle weakness cannot be combined with
impairment due to arthritis according to the cross-usage chart, Table 17-2 at page 526 of the
A.M.A., Guides.
The Office medical adviser applied Dr. Billings’ findings to the A.M.A., Guides and
determined that appellant had a two percent permanent impairment of the right leg based on
Table 17-33 at page 546 which provides for a two percent impairment of the knee for a partial
medial meniscectomy.6
The A.M.A., Guides provides that, if more than one rating method can be used, the
method that provides the higher rating should be adopted.7 In this case, the cross-usage chart,
Table 17-2 permits combination of a diagnosis-based estimate impairment from Table 17-33, for
a partial medial meniscectomy, with arthritis impairment based on Table 17-31. However, no
cartilage level measurement was provided by Dr. Billings. Therefore, Table 17-31 cannot be
used. Alternatively, appellant’s impairment rating could be based on Table 17-8 which, as
Dr. Billings found, provides for a 25 percent impairment for Grade 1 muscle weakness of the
knee. This case must be remanded for further development. On remand, the Office should
obtain a medical report based on a thorough physical examination which includes measurement
of appellant’s right knee cartilage level by x-ray. The medical report should include an
impairment rating for appellant’s right knee using the rating method, based on correct application
of the A.M.A., Guides, which provides the highest percentage of impairment.
CONCLUSION
The Board finds that this case is not in posture for a decision. On remand, the Office
should obtain a thorough medical report which provides an impairment rating for appellant’s
6

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
7

A.M.A., Guides 527.

3

right knee using the rating method, based on correct application of the A.M.A., Guides, which
provides the highest percentage of impairment. After such further development as the Office
deems necessary, it should issue an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 29, 2005 is set aside and the case remanded for further
action consistent with this decision.
Issued: April 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

